DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/19/2022 has been entered.  Claims 1-3, 9, 13-14, and 16-17 are pending in the application.  Claims 4-8, 10-12, 15, and 18 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 1/31/2022.

REASONS FOR ALLOWANCE
Claims 1-3, 9, 13-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the smart patch as claimed, specifically including a material of the at least one shell comprises a nanometer fiber; a material of the substrate is the same as the material of the at least one shell; and the nanometer fiber is degraded when the human body produces lactic acid or pyruvate or the nanometer fiber is decomposed in an environment inside the human body.
The closest prior art is DeMuth et al. (US 2012/0027837 A1), Singh et al. (US 2008/0269685 A1), and Wiedenhoefer et al. (US 2017/0147789 A1).
DeMuth teaches a microneedle patch (see Fig. 1) with a substrate (base layer — see Fig. 1) and a plurality of micro-needles (needles arranged on base layer — see Fig. 1) on a surface of the substrate, each of the micro-needles comprising at least one shell (“exterior, secondary coating’, see par. [0118]) and one or more medicines (“agent from an underlying coating area”, see par. [0118]) surrounded by the at least one shell (“exterior, secondary coating”); one or more layers where the one or more medicines (“agent from an underlying coating area”) are located are different from at least one layer where the at least one shell (“exterior, secondary coating”) is located, and the at least one layer where the at least one shell (“exterior, secondary coating”) is located is separate from and does not contain the one or more medicines (“agent from an underlying coating area”); wherein each of the plurality of micro-needles is configured, when puncturing into skin, to enable at least a part of the at least one shell (“exterior, secondary coating”) to be hydrolyzed so that the one or more medicines (“agent from an underlying coating area”) in the at least one shell contacts with tissue fluid of the human body (see par. [0118]); (a) wherein the at least one shell (“exterior, secondary coating”) comprises one shell (“exterior, secondary coating”), and the one or more medicines arranged in the one shell of each of the plurality of micro-needles is one medicine (“agent from an underlying coating area”).
Singh teaches a microneedle patch (microprojection array 80, see Fig. 5B) with a substrate (layer 90) and a plurality of micro-needles (microprojections 88) on a surface of the substrate (layer 90), each of the micro-needles (microprojections 88) comprising at least one shell (layer 82) and one or more medicines (active ingredient in deposits 84) surrounded by the at least one shell (layer 82); one or more layers where the one or more medicines (active ingredient in deposits 84) are located are different from at least one layer where the at least one shell (layer 82) is located (see Fig. 5B), and the at least one layer where the at least one shell (layer 82) is located is separate from and does not contain the one or more medicines (active ingredient in deposits 84) (see Fig. 5B); wherein each of the plurality of micro-needles (microprojections 88) is configured, when puncturing into skin, to enable at least a part of the at least one shell (layer 82) to be hydrolyzed so that the one or more medicines (active ingredient in deposits 84) in the at least one shell (layer 82) contacts with tissue fluid of the human body (see par. [0065]); (a) wherein the at least one shell (layer 82) comprises one shell (layer 82), and the one or more medicines (active ingredient in deposits 84) arranged in the one shell (layer 82) of each of the plurality of micro-needles (microprojections 88) is one medicine (see Fig. 5B, par. [0065]).
Wiedenhoefer teaches a smart patch (system 100, see Fig. 1) comprising: a substrate (base of wearable device 112), a detecting component (sensor(s) 102) arranged on the substrate (base of wearable device 112), and a reminding component (sensor processor 104) connected with the detecting component (sensor(s) 102), wherein: the detecting component (sensor(s) 102) is configured to detect a stretch degree of the substrate (base of wearable device 112) (see par. [0060]-[0061] & [0069]); and the reminding component (sensor processor 104) is configured to transmit a reminding signal (to the patient device 106 or the clinician device 108) when the stretch degree of the substrate (base of wearable device 112), detected by the detecting component (sensor(s) 102), meets a preset condition (see par. [0049]).
However, none of DeMuth, Singh, or Wiedenhoefer teach that a material of the at least one shell comprises a nanometer fiber; a material of the substrate is the same as the material of the at least one shell; and the nanometer fiber is degraded when the human body produces lactic acid or pyruvate or the nanometer fiber is decomposed in an environment inside the human body.
NOTE: only one of “(a) wherein the at least one shell comprises one shell, and the one or more medicines arranged in the one shell of each of the plurality of micro-needles is one medicine”, “(b) wherein the at least one shell comprises one shell, a first medicine of the one or more medicines is arranged in the at least one shell of a part of the plurality of micro-needles, and a second medicine of the one or more medicines is arranged in the at least one shell of a remaining part of the plurality of micro-needles, wherein the first medicine and the second medicine are different medicines”, “(c) wherein the at least one shell comprises two shells which are a first shell and a second shell located inside the first shell, wherein the first medicine of the one or more medicines is arranged between the first shell and the second shell, and the second medicine of the one or more medicines is arranged in the second shell, wherein the first medicine and the second medicine are different medicines”, or “(d) wherein the at least one shell comprises three shells, which are a first shell, a second shell located inside the first shell and a third shell located inside the second shell, wherein the first medicine of the one or more medicines is arranged between the first shell and the second shell, a transition chamber is arranged between the second shell and the third shell, and the second medicine of the one or more medicines is arranged in the third shell, wherein the first medicine and the second medicine are different medicines” are required by the claim as this limitation is written in the alternative.

Dependent claims 2-3, 9, 13-14, and 16-17 are allowed by virtue of their dependency on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783